 

Exhibit 10.3

 

SECURITY AGREEMENT   dated as of   July 19, 2018 among   THE GRANTORS IDENTIFIED
HEREIN   and   VICTORY PARK MANAGEMENT, LLC, as Administrative Agent

 

  

 

   

  ARTICLE I           Definitions         SECTION 1.01 Secured Transaction
Documents; Uniform Commercial Code 1 SECTION 1.02 Other Defined Terms 1        
ARTICLE II           Pledge of Securities         SECTION 2.01 Pledge 6 SECTION
2.02 Delivery of the Pledged Securities 7 SECTION 2.03 Representations,
Warranties and Covenants 8 SECTION 2.04 Certification of Limited Liability
Company and Limited Partnership Interests 9 SECTION 2.05 Registration in Nominee
Name; Denominations 10 SECTION 2.06 Voting Rights; Dividends and Interest 10    
    ARTICLE III           Security Interests in Personal Property        
SECTION 3.01 Security Interest 12 SECTION 3.02 Representations and Warranties 13
SECTION 3.03 Covenants 15         ARTICLE IV           Remedies         SECTION
4.01 Remedies Upon Default 18 SECTION 4.02 Application of Proceeds 19 SECTION
4.03 Grant of License to Use Intellectual Property 19 SECTION 4.04 Effect of
Securities Laws 20 SECTION 4.05 Deficiency 20         ARTICLE V          
Subordination         SECTION 5.01 Subordination 20

  

 -i- 

 

   

  ARTICLE VI           Miscellaneous         SECTION 6.01 Notices 20 SECTION
6.02 Waivers; Amendment 21 SECTION 6.03 Administrative Agent’s Fees and
Expenses; Indemnification 21 SECTION 6.04 [Reserved] 21 SECTION 6.05 Survival of
Agreement 21 SECTION 6.06 Counterparts; Effectiveness; Several Agreement 22
SECTION 6.07 Severability 22 SECTION 6.08 Governing Law; Jurisdiction; Venue;
Waiver of Jury Trial; Consent to Service of Process 22 SECTION 6.09 Headings 22
SECTION 6.10 Security Interest Absolute 22 SECTION 6.11 Termination, Release or
Subordination 23 SECTION 6.12 Additional Grantors 23 SECTION 6.13 Administrative
Agent Appointed Attorney-in-Fact 23 SECTION 6.14 General Authority of the
Administrative Agent 24 SECTION 6.15 Reasonable Care 24 SECTION 6.16 Delegation;
Limitation 24 SECTION 6.17 Reinstatement 24       Schedules           Schedule I
Subsidiary Parties   Schedule II Pledged Equity and Pledged Debt   Schedule III
Commercial Tort Claims   Schedule IV Locations of Equipment and Inventory  
Schedule V Intellectual Property         Exhibits           Exhibit I Form of
Security Agreement Supplement   Exhibit II [Reserved]   Exhibit III Form of
Patent Security Agreement   Exhibit IV Form of Trademark Security Agreement  
Exhibit V Form of Copyright Security Agreement  

  

 -ii- 

 

   

SECURITY AGREEMENT dated as of July 19, 2018 (as amended, restated, amended and
restated, supplemented and otherwise modified from time to time,
the “Agreement”), by and among the Grantors (as defined below) and Victory Park
Management, LLC, as Administrative Agent for the Secured Parties (in such
capacity and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).

 

Reference is made to the Agreement Among Noteholders dated as of the date hereof
(as amended, restated, amended and restated, refinanced, replaced, supplemented
or otherwise modified from time to time, the “Agreement Among Noteholders”),
among the holders from time to time party thereto (together with their
successors and assigns, the “Holders” and “Secured Parties”), Rimini Street,
Inc., a Delaware corporation (the “Debtor”), and Victory Park Management, LLC,
as Administrative Agent. Debtor has entered into those certain Convertible
Secured Promissory Notes dated as of even date herewith (such Convertible
Secured Promissory Notes, as from time to time amended, supplemented, restated,
modified, replaced or refinanced in whole or in part, the “Notes”), among
Debtor, as borrower, and the Holders, pursuant to which the Holders have agreed
to advance funds and extend credit to Debtor. The obligations of the Holders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Debtor and the Subsidiary Parties who are affiliates
of the Debtor, will derive substantial benefits from the extension of credit to
the Debtor pursuant to the Notes, and are willing to execute and deliver this
Agreement in order to induce the Holders to extend such credit. Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

Definitions

 



SECTION 1.01      Secured Transaction Documents; Uniform Commercial Code.

 

(a)      Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Notes and Agreement Among Noteholders.
All terms defined in the UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the UCC.

 

SECTION 1.02      Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the UCC.

 

“Administrative Agent” has the meaning assigned to such term in the recitals of
this Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

  

  

 

   

“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter owned or acquired
by any Grantor: (a) all copyright rights in any work subject to the copyright
laws of the United States, whether as author, assignee, transferee or otherwise,
and (b) all registrations and applications for registration of any such
copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
USCO.

 

“De Minimis Accounts” means deposit accounts or securities accounts of a Grantor
with a balance not exceeding $500,000 at any time or an aggregate balance for
all such deposit accounts and securities accounts not exceeding $1,000,000 at
any time.

 

“Debtor” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Equity Interests” means with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Excluded Accounts” means: payroll accounts, zero-balance accounts, disbursement
accounts, employee benefit accounts, withholding tax and other fiduciary
accounts, escrow accounts in respect of arrangements with non-affiliated third
parties, worker’s compensation accounts, customs accounts, trust and tax
withholding accounts which are funded by the Grantors in the ordinary course of
business or as required by any requirement of law, cash collateral accounts
subject to Liens permitted under the Securities Purchase Agreement, and De
Minimis Accounts.

  

 -2- 

 

   

“Excluded Assets” means (i) Excluded Tax Collateral; (ii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, provided that upon submission and acceptance by the
USPTO of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or
any successor provision), such intent-to-use trademark application shall be
considered Collateral; (iii) any asset with respect to which the Administrative
Agent in its sole discretion has determined that the costs of obtaining,
perfecting or maintaining a security interest in such asset are excessive in
relation to the benefit to the Holders afforded thereby; (iv) any of such
Grantor's right, title or interest in any lease, permit, governmental
authorization, license, license agreement, contract or agreement to which such
Grantor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the express terms
of such lease, permit, license, license agreement, contract or agreement result
in a breach of the terms of, or constitute a default under, such lease, permit,
license, license agreement, contract or agreement (other than to the extent that
(A) any such term has been waived, (B) the consent of the other party to such
lease, permit, license, license agreement, contract or agreement has been
obtained, or (C) such terms would be rendered ineffective pursuant to Sections
9-406, 9-408, 9-409 of the UCC or other applicable provisions of the UCC of any
relevant jurisdiction or any other applicable law (including bankruptcy laws) or
principles of equity); provided, that (x) immediately upon the ineffectiveness,
lapse, termination or waiver of any such provision, the Collateral shall
include, and such Grantor shall be deemed to have granted a security interest
in, all such right, title and interest as if such provision had never been in
effect and (y) the foregoing exclusion shall in no way be construed so as to
limit, impair or otherwise affect the Administrative Agent's unconditional
continuing security interest in and liens upon any rights or interests of a
Grantor in or to (1) the proceeds of, or any monies due or to become due under,
any such lease, permit, license, license agreement, contract or agreement
(including any Accounts, proceeds of Inventory or Equity Interests), and (2) the
proceeds from the sale, license, lease, or other dispositions of any such lease,
permit, license, license agreement, contract or agreement; (v) any motor
vehicles and other assets subject to certificates of title (other than to the
extent a security interest can be perfected by the filing of a UCC-1 financing
statement); (vi) any letter of credit rights (other than to the extent a
security interest can be perfected by the filing of a UCC-1 financing statement)
with a value less than $200,000 individually and $500,000 in the aggregate;
(vii) or Commercial Tort Claims (other than to the extent a security interest
can be perfected by the filing of a UCC-1 financing statement) with a value of
less than $250,000; (viii) capital stock in a joint venture or other
non-wholly-owned Subsidiary to the extent that granting a security interest in
or Lien on such capital stock is not permitted by the governing documents of
such joint venture or other non-wholly-owned Subsidiary or would require the
consent of any Person who owns capital stock of such joint venture or
non-wholly-owned Subsidiary (other than any Loan Party or its Subsidiaries)
which consent has not been obtained; (ix) any governmental licenses or state or
local franchises, charters or authorizations, to the extent security interests
in such licenses, franchises, charters and authorizations are prohibited or
restricted thereby; (x) any property or assets subject to a Lien with respect to
any purchase money Indebtedness, capital lease obligations or other Indebtedness
permitted pursuant to the terms of the Securities Purchase Agreement if the
contract, agreement or document to which such Lien is granted (or in the
contract, agreement or document providing for such capital lease obligations)
prohibits or requires the consent of any Person as a condition to the creation
of any other Lien on such property or asset or if such creation would result in
a default or termination under the relevant contract, agreement or document;
(xi) any Excluded Accounts; (xii) Intellectual Property to the extent subsisting
or arising under the laws outside of the United States; and (xiii) Excluded Tax
Collateral.

 

“General Intangibles” has the meaning specified in Article 9 of the UCC.

 

“Grantor” means the Debtor, each Obligor that is a party hereto, and each
Obligor that becomes a party to this Agreement after the Closing Date.

 

“Holders” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter owned or acquired by any Grantor, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secrets, the
intellectual property rights in software and databases and related documentation
and all additions and improvements to the foregoing, and renewals and extensions
thereof.

  

 -3- 

 

   

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter owned or acquired by
any Grantor: (a) all letters patent of the United States in or to which any
Grantor now or hereafter owns or acquires any right, title or interest, all
registrations and recordings thereof, and all applications for letters patent of
the United States, including registrations, recordings and pending applications
in the USPTO; and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, improvements or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein. 

 

 -4- 

 

  

“Permitted Liens” means (i) Liens in respect of secured Indebtedness permitted
to be incurred pursuant to the Securities Purchase Agreement, (ii) Liens
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), (iii) Liens that
constitute banker’s Liens, rights of set-off, or similar rights as to deposit
accounts, securities accounts, investment accounts or other funds maintained
with a bank or other financial institution (but only to the extent such banker’s
Liens, rights of set-off or other rights are in respect of customary service
charges relative to such accounts and other funds, and not in respect of any
loans or other extensions of credit by such bank or other financial institution
to any Grantor), (iv) licenses not restricted by the terms of the Notes
(including, without limitation, non-exclusive licenses and sublicenses of
intellectual property rights), (v) any attachment or judgment Lien with respect
to a judgment or decree (and pledges or cash deposits made in lieu of, or to
secure the performance of appeal or other surety bonds related to such judgments
or decrees), (vi) Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 60 days or are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
and reserves required by GAAP have been made, (vii) easements, covenants,
conditions, rights of way, restrictions, building code and land use requirements
of law, encroachments, zoning restrictions and other similar encumbrances on
real property and minor irregularities in the title or survey matters thereto
that do not secure obligations for the payment of money and do not materially
impair the use or value of such property or its use by any Grantor or any of its
Subsidiaries in the ordinary conduct of such Person’s business, (viii) Liens of
landlords and mortgagees of landlords (a) arising by statute or under any lease
or related contractual obligation entered into in the ordinary course of
business, (b) on fixtures and movable tangible property located on the real
property leased or subleased from such landlord, or (c) for amounts not yet due
or that are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP, (ix) the title
and interest of a lessor or sublessor in and to personal property leased or
subleased (other than through a capital lease), in each case extending only to
such personal property, (x) Liens on assets of Debtor and its Subsidiaries (a)
in favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business or (b) on specific items of inventory or other goods
or assets and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods or assets in the ordinary course of business, (xi)
Liens constituting rights of first refusal or similar contractual rights or
restrictions on the capital stock of a joint venture pursuant to the applicable
joint venture agreement and Liens arising from contractual restrictions arising
in connection with agreements to sell the capital stock of a joint venture and
(xii) ground leases in respect of real property on which facilities owned or
leased by Debtor and its Subsidiaries are located.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means the Pledged Equity and Pledged Debt.

 

“Secured Obligations” shall mean (i) all Obligations owing to the Holders or the
Administrative Agent by Debtor pursuant to the Notes, (ii) amounts owed by any
guarantor pursuant to any Guaranty executed in connection with the Notes
(including all reasonable costs and expenses (including, without limitation, to
the extent permitted by law, reasonable attorneys' fees and other legal
expenses) incurred by Administrative Agent or Holder, as applicable, in the
enforcement and collection of such Guaranty) and (iii) all amounts owing to the
Administrative Agent by Debtor pursuant to the terms of the Agreement Among
Noteholders.

 

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01.

 

“Securities Act” means the Securities Act of 1933, as amended.

  

 -5- 

 

   

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and (b)
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Closing Date.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter owned or acquired
by any Grantor: (a) all trademarks, service marks, trade names, corporate names,
trade dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter owned, adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the USPTO or any similar offices in any State of
the United States or any political subdivision thereof, and all extensions or
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor; and (b) all goodwill connected with the use of and symbolized
thereby.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if the perfection or the effect of perfection
or non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

ARTICLE II

Pledge of Securities

 

SECTION 2.01       Pledge. As security for the payment in full when due (whether
at the stated maturity, by acceleration or otherwise) and performance of the
Secured Obligations, each of the Grantors hereby pledges to the Administrative
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Grantor’s right, title and interest in, to and under any and all
of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest:

 

(i)          all Equity Interests held by it, including without limitation, the
Equity Interests which are listed on Schedule II, and any other Equity Interests
obtained in the future by such Grantor and the certificates representing all
such Equity Interests (the “Pledged Equity”); provided that the Pledged Equity
shall not include Excluded Assets;

  

 -6- 

 

   

(ii)         (A) all debt securities owned by it, including without limitation,
the debt securities which are listed opposite the name of such Grantor on
Schedule II, (B) any debt securities obtained in the future by such Grantor and
(C) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Assets;

 

(iii)        all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Section 2.01;

 

(iv)        subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;

 

(v)         subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and

 

(vi)        all Proceeds of any of the foregoing

 

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”). For the avoidance of doubt, neither
“Pledged Collateral” nor any defined term used therein shall include any
Excluded Assets.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.

 

SECTION 2.02      Delivery of the Pledged Securities.

 

(a)          As of the Closing Date, each Grantor has delivered or caused to be
delivered to the Administrative Agent, for the benefit of the Secured Parties,
any and all Pledged Equity evidenced by a certificate and, in the case of
Pledged Debt, to the extent required to be delivered pursuant to Section 2.02(b)
below. Each Grantor agrees promptly (but in any event within 10 Business Days
after receipt by such Grantor or such longer period as the Administrative Agent
may agree in its reasonable discretion) to deliver or cause to be delivered to
the Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Equity acquired after the Closing Date that is evidenced by a
certificate.

 

(b)          Each Grantor will cause any indebtedness for borrowed money having
an aggregate principal amount in excess of $250,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be pledged and
delivered to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

 

(c)          Upon delivery to the Administrative Agent, any Pledged Securities
shall be accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent.
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to supplement Schedule
II and made a part hereof; provided that failure to supplement Schedule II shall
not affect the validity of such pledge of such Pledged Equity. Each schedule so
delivered shall supplement any prior schedules so delivered.

  

 -7- 

 

   

SECTION 2.03       Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Administrative Agent, for the
benefit of the Secured Parties, on the date hereof that:

 

(a)          As of the date hereof, Schedule II includes all Equity Interests,
debt securities and promissory notes required to be pledged by such Grantor
hereunder;

 

(b)          the Pledged Equity has been duly and validly authorized and issued
by the issuers thereof and are fully paid and non-assessable (if applicable);

 

(c)          except for the security interests granted hereunder, such Grantor
(i) is the direct owner, beneficially and of record, of the Pledged Equity
indicated on Schedule II, (ii) holds the same free and clear of all Liens, other
than (A) Liens created by the Secured Transaction Documents and (B) Permitted
Liens, and (iii) if requested by the Administrative Agent, will use commercially
reasonable efforts to defend its title or interest thereto or therein against
any and all Liens (other than the Liens permitted pursuant to this Section
2.03(c)), however arising, of all Persons whomsoever;

 

(d)          as of the Closing Date, except (i) for restrictions and limitations
imposed or permitted by the Secured Transaction Documents, or securities laws
generally, and (ii) in the case of Pledged Equity of Persons that are not
Subsidiaries, transfer restrictions that exist at the time of acquisition of
Equity Interests in such Persons, the Pledged Collateral is freely transferable
and assignable, and none of the Pledged Collateral is subject to any option,
right of first refusal, shareholders agreement, charter or bylaw provisions or
contractual restriction of any nature that could reasonably be expected to
prohibit, impair, delay or otherwise affect, in each case, in any manner
material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;

 

(e)          the execution and performance by the Grantors of this Agreement are
within each Grantor’s corporate or limited liability company powers and have
been duly authorized by all necessary corporate action or other organizational
action;

 

(f)          no material consent or approval of any governmental authority is
necessary to the validity of the pledge effected hereby, except for (i)
approvals, consents, exemptions, authorizations, or other actions, notices or
filings and registrations necessary to perfect the Liens on the Collateral
granted by the Grantors in favor of the Secured Parties (or release existing
Liens) under applicable laws of the United States or any political subdivision
thereof, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make are immaterial;

  

 -8- 

 

   

(g)          by virtue of the execution and delivery by each Grantor of this
Agreement, and delivery of the certificates, if any, evidencing the Pledged
Equity to and continued possession by the Administrative Agent in the State of
Illinois, the Administrative Agent for the benefit of the Secured Parties has a
legal, valid and perfected first-priority lien upon and security interest in
such Pledged Equity as security for the payment in full when due (whether at the
stated maturity, by acceleration or otherwise) and performance of the Secured
Obligations to the extent such perfection is governed by the UCC;

 

(h)          by virtue of (i) the filing of Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations prepared by
the Administrative Agent based upon the information provided to the
Administrative Agent for filing in the applicable filing office, in each case,
as required by the Secured Transaction Documents, and (ii) delivery of the
instruments or certificated securities, if any, evidencing the Pledged Debt to
and continued possession of the Pledged Debt by the Administrative Agent in the
State of Illinois, the Administrative Agent (for the benefit of the Secured
Parties) has a legal, valid and perfected security interest in respect of all
Collateral in which the Security Interest in the Pledged Debt may be perfected
by filing or recording in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC or possession
of the Pledged Debt; and

 

(i)          the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights set
forth herein of the Administrative Agent in the Pledged Collateral.

 

Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity hereunder without
further consent by the applicable owner or holder of such Equity Interests.

 

SECTION 2.04       Certification of Limited Liability Company and Limited
Partnership Interests. Each Grantor shall ensure that no interest in any limited
liability company or limited partnership controlled by any Grantor that
constitutes Pledged Equity is represented by a certificate unless such Pledged
Equity is a “security” within the meaning of Article 8 of the UCC of the
applicable jurisdiction. If, notwithstanding the foregoing, the Grantors obtain
knowledge that any Pledged Equity that is not such a “security” is certificated,
then the Grantors shall use commercially reasonable efforts to either destroy
any such certificate or deliver any such certificate to the Administrative Agent
in accordance with Section 2.02. If any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity includes
in its limited liability company agreement or partnership agreement that any
interests in such limited liability company or such limited partnership are a
“security” as defined under Article 8 of the UCC, the applicable Grantor shall
promptly certificate any Equity Interests in any such limited liability company
or such limited partnership. To the extent an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 2.01 is certificated or becomes certificated and in either case is a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, (i) each such certificate shall be delivered to the Administrative
Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof.

  

 -9- 

 

   

SECTION 2.05       Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing, (a) the Administrative Agent, on
behalf of the Secured Parties, shall have the right to hold the Pledged Equity
in its own name as pledgee, the name of its nominee (as pledgee or as subagent)
or the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Administrative Agent and each Grantor will promptly give to the
Administrative Agent copies of any written notices or other written
communications received by it with respect to Pledged Equity registered in the
name of such Grantor and (b) the Administrative Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement,
to the extent permitted by the documentation governing such Pledged Securities.

 

SECTION 2.06       Voting Rights; Dividends and Interest.

 

(a)          Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have elected to exercise its
rights hereunder:

 

(i)          Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof and each Grantor agrees that it shall not
exercise such rights in violation of this Agreement and the other Secured
Transaction Documents.

 

(ii)         The Administrative Agent shall promptly (after advance written
notice and at such Grantor’s sole expense) execute and deliver to each Grantor,
or cause to be executed and delivered to such Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

(iii)        Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Secured Transaction Documents and applicable laws; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held for the benefit of the Administrative Agent and the
Secured Parties and, in the case of Pledged Equity, shall be promptly (and in
any event within 5 Business Days or such longer period as the Administrative
Agent may agree in its reasonable discretion) delivered to the Administrative
Agent in the same form as so received (with any endorsement reasonably requested
by the Administrative Agent). So long as no Event of Default has occurred and is
continuing, the Administrative Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged Securities
permitted by the Secured Transaction Documents.

  

 -10- 

 

   

(b)          Upon the occurrence and during the continuance of an Event of
Default and the election of the Administrative Agent to exercise its rights
hereunder, all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
2.06(a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall be held for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Grantor and shall be
promptly (and in any event within 10 Business Days or such longer period as the
Administrative Agent may agree in its reasonable discretion) delivered to the
Administrative Agent upon demand in the same form as so received (with any
endorsement reasonably requested by the Administrative Agent). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 4.02.

 

(c)          Upon the occurrence and during the continuance of an Event of
Default and the election of the Administrative Agent to exercise its rights
hereunder, then all rights of any Grantor to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph 2.06(a)(i) of
this Section 2.06, and the obligations of the Administrative Agent under
paragraph 2.06(a)(ii) of this Section 2.06, shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.

 

(d)          In order to permit the Administrative Agent to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder, each Grantor shall promptly execute and deliver (or cause to
be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request, but in any event solely after an Event of Default
has occurred and is continuing, and each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth in Section 6.13
herein in accordance with the terms thereof.

 

(e)          Any notice given by the Administrative Agent to the Debtor under
Section 2.05 or this Section 2.06 (i) shall be given in writing, (ii) may be
given with respect to one or more Grantors at the same or different times and
(iii) may suspend the rights of one or more Grantors under paragraph 2.06(a)(i)
or paragraph 2.06(a)(iii) of this Section 2.06 in part without suspending all
such rights (as specified by the Administrative Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Administrative
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.



 

 -11- 

 

   

ARTICLE III

Security Interests in Personal Property

 

SECTION 3.01       Security Interest.

 

(a)          As security for the payment in full when due (whether at the stated
maturity, by acceleration or otherwise) and performance of the Secured
Obligations, each Grantor hereby pledges to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in, all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter owned or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may own or acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i)          all Accounts;

 

(ii)         all Chattel Paper;

 

(iii)        all Documents;

 

(iv)        all Equipment;

 

(v)         all General Intangibles;

 

(vi)        all Goods;

 

(vii)       all Instruments;

 

(viii)      all Inventory;

 

(ix)         all Investment Property;

 

(x)          all books and records pertaining to the Article 9 Collateral;

 

(xi)         all Letter-of-Credit Rights;

 

(xii)        all Intellectual Property;

 

(xiii)       all Commercial Tort Claims listed on Schedule III and on any
supplement thereto received by the Administrative Agent pursuant to Section
3.03(g);

 

(xiv)      all Money; and

 

 -12- 

 

  

(xv)       to the extent not otherwise included, all Proceeds, products,
accessions, rents and profits of any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;

 

provided that, notwithstanding anything to the contrary in this Agreement, (i)
this Agreement shall not constitute a grant of a security interest in any
Excluded Assets and (ii) the Article 9 Collateral (and any defined term therein)
shall not include any Excluded Assets.

 

(b)          Each Grantor hereby irrevocably authorizes the Administrative Agent
for the benefit of the Secured Parties at any time and from time to time to file
in any relevant jurisdiction any financing statements with respect to the
Collateral or any part thereof and amendments thereto and continuations thereof
that (i) indicate the Collateral as “all assets of the Debtor, whether now
existing or hereafter arising” or words of similar effect as being of an equal
or lesser scope or with greater detail and (ii) contain the information required
by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor. Each
Grantor agrees to provide such information to the Administrative Agent promptly
upon any reasonable request.

 

(c)          The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral; provided that the foregoing will not limit or
otherwise affect the obligations and liabilities of the Grantors to the extent
set forth herein and in the other Secured Transaction Documents.

 

(d)          The Administrative Agent shall be authorized to file with the USPTO
or the USCO (or any successor office) such documents as may be necessary for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States registered or applied for Intellectual
Property of each Grantor in which a security interest has been granted by such
Grantor, and naming such Grantor as debtor and the Administrative Agent as
secured party.

 

SECTION 3.02       Representations and Warranties. Each Grantor jointly and
severally represents and warrants, as to itself, to the Administrative Agent and
the other Secured Parties on the date hereof that:

 

(a)          Each Grantor has good record title to or valid rights in Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder (other than assets that are not material to the business of Debtor and
its Subsidiaries, taken as a whole) and has full organizational power and
authority to grant to the Administrative Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any governmental authority other than (i) any consent or approval
that has been obtained or (ii) any consent or approval the failure of which to
obtain is immaterial.

  

 -13- 

 

   

(b)          The Uniform Commercial Code financing statements or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent for filing
in the applicable filing office (or specified by notice from the Debtor to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations (other than filings required to be made in the USPTO and the
USCO in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights), are all the
filings, recordings and registrations that are necessary to establish a legal,
valid and perfected security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC.

 

(c)          Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of material United States registered Patents (and Patents
for which United States registration applications are pending), United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights, respectively
(other than, in each case, any Excluded Assets), have been delivered to the
Administrative Agent for recording by the USPTO and the USCO pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable (for the benefit of the Secured Parties). To the
extent a security interest may be perfected by filing, recording or registration
in the USPTO or the USCO under the Federal intellectual property laws, then no
further or subsequent filing, re-filing, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of United States registered or applied for Patents,
Trademarks and Copyrights acquired or owned by any Grantor after the date hereof
and (ii) the UCC financing and continuation statements contemplated in Section
3.02(b)).

 

(d)          The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment in full when due
(whether at the stated maturity, by acceleration or otherwise) and performance
of the Secured Obligations and (ii) subject to the filings described in Section
3.02(b), a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC.
The Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than (i) any statutory or similar Lien that has
priority as a matter of Law and (ii) Permitted Liens.

 

(e)          The Article 9 Collateral is owned by the Grantors free and clear of
any Lien, except for Liens permitted pursuant to the Secured Transaction
Documents and Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the UCC or
any other applicable laws covering any Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO
or (iii) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
the Secured Transaction Documents or Permitted Liens.

  

 -14- 

 

   

(f)          As of the date hereof, no Grantor has any Commercial Tort Claim in
respect of which a complaint or a counterclaim has been filed by such Grantor,
seeking damages in an amount reasonably estimated to exceed $250,000, other than
the Commercial Tort Claims listed on Schedule III.

 

(g)        As of the date hereof, Schedule IV lists the locations at which all
material Inventory and Equipment (other than (x) mobile goods, (y) Inventory or
Equipment in transit or out for repair or refurbishment and (z) Equipment in the
possession of employees of the Grantors in the ordinary course of business) are
maintained.

 

SECTION 3.03       Covenants.

 

(a)          The Debtor agrees to notify the Administrative Agent in writing (x)
promptly, but at any event thirty (30) days prior to (or such shorter period as
the Administrative Agent may agree in its reasonable discretion) any change in
(i) the legal name of any Grantor, (ii) the identity or type of organization or
corporate structure of any Grantor, (iii) the jurisdiction of organization of
any Grantor and (iv) the creation or acquisition of any new Subsidiary, (y)
promptly, but at any event thirty (30) days prior to (or such shorter period as
the Administrative Agent may agree in its reasonable discretion) after any
change in the chief executive office of any Grantor and (z) promptly, but at any
event thirty (30) days prior to (or such shorter period as the Administrative
Agent may agree in its reasonable discretion), any new location where any
material Inventory or Equipment (other than (x) mobile goods, (y) Inventory or
Equipment in transit or out for repair or refurbishment, and (z) Equipment in
the possession of employees of the Grantors in the ordinary course of business)
are kept.

 

(b)          Each Grantor shall, at its own expense, upon the reasonable request
of the Administrative Agent, take any and all commercially reasonable actions
necessary to defend title to the Collateral against all Persons and to defend
the Security Interest of the Administrative Agent in the Article 9 Collateral
and the priority thereof against any Lien not expressly permitted pursuant to
the Secured Transaction Documents (except to the extent that the Administrative
Agent agrees (in its sole discretion) that the cost of such defense is excessive
in relation to the benefit to the Secured Parties of such security interest and
priority); provided that, nothing in this Agreement shall prevent any Grantor
from discontinuing the operation or maintenance of any of its assets or
properties if such discontinuance is permitted by the Secured Transaction
Documents or such Grantor determines in its reasonable business judgment that
such assets or properties are no longer used or useful.

 

(c)          Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be filed all such further instruments and documents and
take all such actions as the Administrative Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements or other documents in connection herewith or therewith.



 

 -15- 

 

   

(d)          At its option, upon five (5) Business Days’ prior written notice to
the Debtor, the Administrative Agent may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Collateral and not permitted pursuant to the Secured
Transaction Documents, and may pay for the maintenance and preservation of the
Collateral to the extent any Grantor fails to do so as required by the Secured
Transaction Documents and within a reasonable period of time after the
Administrative Agent has required that it do so, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent pursuant to the terms of
the Secured Transaction Documents. Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Secured Transaction Documents.

 

(e)          If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person to secure payment and
performance of an Account, such Grantor shall promptly grant a security interest
to the Administrative Agent for the benefit of the Secured Parties to the extent
not already granted pursuant to this Agreement. Such grant need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

 

(f)          Intellectual Property Covenants.

 

(i)          Other than to the extent not prohibited herein or in the Secured
Transaction Documents or with respect to registrations and applications no
longer used or useful, with respect to registration or pending application of
each item of its Intellectual Property for which such Grantor has standing to do
so, each Grantor agrees to take, at its expense, all reasonable steps,
including, without limitation, in the USPTO, the USCO and any other governmental
authority located in the United States, to pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application
now or hereafter included in the Intellectual Property of such Grantor.

 

(ii)         Other than to the extent not prohibited herein or in the Secured
Transaction Documents, or with respect to registrations and applications no
longer used or useful, no Grantor shall do or permit any act or knowingly omit
to do any act whereby any of its Intellectual Property, excluding Excluded
Assets, would lapse, be terminated or placed in the public domain (or in the
case of a trade secret, become publicly known).

 

(iii)        Other than as excluded or as not prohibited herein or in the
Secured Transaction Documents, or with respect to Patents, Copyrights or
Trademarks which are no longer used or useful in the applicable Grantor’s
business operations, each Grantor shall take all reasonable steps to preserve
and protect each item of its Intellectual Property, including, without
limitation, maintaining the quality of any and all material products or services
used or provided in connection with any of the material Trademarks, consistent
with the quality of the products and services as of the Closing Date, and taking
reasonable steps necessary to ensure that all licensed users of any of the
Trademarks abide by the applicable license’s terms with respect to standards of
quality.

  

 -16- 

 

   

(iv)        At least once per fiscal quarter, the Debtor shall provide a list of
any additional registrations of Intellectual Property of all Grantors not
previously disclosed to the Administrative Agent including such information as
is necessary for such Grantor to make appropriate filings in the USPTO and USCO.

 

(g)          Commercial Tort Claims. If the Grantors shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated by such
Grantor to exceed $250,000 for which this clause has not been satisfied and for
which a complaint or counterclaim in a court of competent jurisdiction has been
filed, such Grantor shall, within thirty (30) days (or such longer period as the
Administrative Agent may agree in its reasonable discretion) in which such
complaint was filed, notify the Administrative Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Administrative Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

 

(h)          Post-Closing Covenants.

 

(i)          As soon as reasonably practicable, but in no event later than
forty-five (45) days after the Closing Date (as such date may be extended at the
sole discretion of the Administrative Agent), the Grantors shall deliver or
cause to be delivered to the Administrative Agent, pursuant to Section V(6) of
the Notes, with respect to each US Deposit Account of the Grantors other than
Excluded Accounts, a "springing" deposit account control agreement covering such
account, in form and substance reasonably satisfactory to the Administrative
Agent.

 

(ii)         As soon as reasonably practicable, but in no event later than
thirty (30) days after the Closing Date (as such date may be extended at the
sole discretion of the Administrative Agent), the Grantors shall deliver or
cause to be delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent, the insurance certificates
and related endorsements required pursuant to Section V(3) of the Notes.

 

 -17- 

 

   

ARTICLE IV

Remedies

 

SECTION 4.01       Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations under the UCC or other applicable law
and also may (i) require each Grantor to, and each Grantor agrees that it will
at its expense and upon request of the Administrative Agent, promptly assemble
all or part of the Collateral as directed by the Administrative Agent and make
it available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; provided that the Administrative Agent shall provide the applicable
Grantor with written notice thereof prior to such occupancy; (iii) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral; provided that the
Administrative Agent shall provide the applicable Grantor with written notice
thereof prior to such exercise; and (iv) subject to the mandatory requirements
of applicable law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Secured Obligations at
a public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate. The Administrative Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any law now
existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is commercially reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. No Grantor shall be entitled to the
return of the Collateral or any portion thereof upon completion of a sale in
accordance with the terms hereof, notwithstanding the fact that after such sale
has been completed, all Events of Default shall have been remedied and the
Secured Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

 

 -18- 

 



 

SECTION 4.02       Application of Proceeds. The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the Secured Transaction Documents.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be final (absent manifest error).

 

SECTION 4.03       Grant of License to Use Intellectual Property. For the
exclusive purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at and during the continuance of such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies at any time after and during the continuance of an Event of Default,
each Grantor hereby grants to the Administrative Agent a nonexclusive,
royalty-free, limited license (until the termination or cure of the Event of
Default) to use, license or sublicense any of the Intellectual Property now
owned or hereafter owned or acquired by such Grantor, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software used for the compilation or
printout thereof. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may also exercise the rights afforded under
Section 4.01 of this Agreement with respect to Intellectual Property contained
in the Article 9 Collateral.

 

 -19- 

 

   

SECTION 4.04       Effect of Securities Laws. Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all of the
Pledged Collateral by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Collateral for the period of time necessary to permit the
applicable issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such issuer
would agree to do so.

 

SECTION 4.05       Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Secured Obligations and, to the extent set forth
herein and in the other Secured Transaction Documents, the fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

 

ARTICLE V

Subordination

 

SECTION 5.01       Subordination.

 

(a)          Notwithstanding any provision of this Agreement to the contrary,
all rights of the Grantors to indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
of the Secured Obligations. No failure on the part of the Debtor or any Grantor
to make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the Secured Obligations of such Grantor hereunder.

 

(b)          Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, all indebtedness owed to it by any other
Grantor shall be fully subordinated to the payment in full of the Secured
Obligations.

 

ARTICLE VI

Miscellaneous

 

SECTION 6.01       Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in the Secured Transaction Documents.

 

 -20- 

 

   

SECTION 6.02       Waivers; Amendment.

 

(a)          No failure or delay by any Secured Party in exercising any right,
remedy, power or privilege hereunder or under any other Secured Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges of the Secured
Parties herein provided, and provided under each other Secured Transaction
Document, are cumulative and are not exclusive of any rights, remedies, powers
and privileges provided by law. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
6.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
the Secured Transaction Documents.

 

SECTION 6.03       Administrative Agent’s Fees and Expenses; Indemnification.

 

(a)          The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Section 4.1 of the Agreement Among Noteholders.

 

(b)          Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Secured Transaction
Documents. The provisions of this Section 6.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Secured Transaction Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Secured Transaction Document, or any investigation made by or on behalf of
the Administrative Agent or any other Secured Party. All amounts due under this
Section 6.03 shall be payable within 30 days of written demand therefor
(including documentation reasonably supporting such request).

 

SECTION 6.04       [Reserved].

 

SECTION 6.05       Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Secured Transaction Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Secured Transaction Documents, and shall continue
in full force and effect as long as this Agreement has not been terminated or
released pursuant to Section 6.11 below.

  

 -21- 

 

   

SECTION 6.06       Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) without the prior written consent of the Administrative Agent. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

 

SECTION 6.07       Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 6.08       Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.

 

(a)          THIS AGREEMENT AND EACH OTHER SECURED TRANSACTION DOCUMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF DELAWARE.

 

(b)          The terms of Section 4.10 of the Agreement Among Noteholders with
respect to governing law, submission of jurisdiction, venue, waiver of jury
trial and service of process are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

SECTION 6.09       Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 6.10       Security Interest Absolute. To the extent permitted by law,
all rights of the Administrative Agent hereunder, the Security Interest, the
grant of a security interest in the Pledged Collateral and all obligations of
each Grantor hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of any Secured Transaction Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from any Secured Transaction Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense (other than defense of payment or performance) available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

 

 -22- 

 

   

SECTION 6.11       Termination, Release or Subordination.

 

(a)          This Agreement (other than with respect to provisions hereof that
expressly survive termination), the Security Interest and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
and any Liens arising therefrom shall be automatically released upon payment in
full of all Secured Obligations. In addition. Liens on portions of the
Collateral may be released in accordance with Section 3.7 of the Agreement Among
Noteholders.

 

(b)          In connection with any termination or release pursuant to paragraph
(a), the Administrative Agent shall execute and deliver to any Grantor, at such
Grantor’s expense, all documents that such Grantor shall reasonably request to
evidence such termination or release and shall perform such other actions
reasonably requested by such Grantor to effect such release, including delivery
of certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 6.11 shall be without recourse to or warranty
by the Administrative Agent.

 

SECTION 6.12       Additional Grantors. Pursuant to the Secured Transaction
Documents, certain additional Subsidiaries of the Grantors may be required to
enter into this Agreement as Grantors. Upon execution and delivery by the
Administrative Agent and a Subsidiary of a Security Agreement Supplement, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder, except
to the extent obtained on or prior to such date and in full force and effect on
such date. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

 

SECTION 6.13       Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent as the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after the
occurrence and during the continuance of an Event of Default, which appointment
is irrevocable and coupled with an interest and shall automatically terminate
upon the termination of this Agreement pursuant to Section 6.11(a) or, if
sooner, upon the termination or release of such Grantor’s guarantee of the
Secured Obligations. Without limiting the generality of the foregoing, the
Administrative Agent shall have the right, after the occurrence and during the
continuance of an Event of Default and, to the extent reasonably practicable,
notice by the Administrative Agent to the applicable Grantor of the
Administrative Agent’s intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) upon prior written notice to the Debtor,
to send verifications of Accounts to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) upon prior written notice to the
Debtor, to notify, or to require the Debtor or any Grantor to notify, Account
Debtors to make payment directly to the Administrative Agent; (h) upon prior
written notice to the Debtor, to otherwise communicate with any Account Debtor;
(i) to make, settle and adjust claims in respect of Collateral under policies of
insurance, endorse the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance; (j) to
make all determinations and decisions with respect to policies of insurance; (k)
to obtain or maintain the policies of insurance required by the Administrative
Agent or to pay any premium in whole or in part relating thereto; and (l) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith, willful misconduct,
or material breach of this Agreement or that of any of their Affiliates,
directors, officers, employees, partners, advisors, counsel, agents,
attorneys-in-fact or other representatives, in each case, as determined by a
final non-appealable judgment of a court of competent jurisdiction. All sums
disbursed by the Administrative Agent in connection with this paragraph shall be
payable pursuant to the terms of the Secured Transaction Documents.

 

 -23- 

 

   

SECTION 6.14       General Authority of the Administrative Agent. By acceptance
of the benefits of this Agreement and any other Secured Transaction Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Secured Transaction Documents, (b) to
confirm that the Administrative Agent shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provisions of
this Agreement and such other Secured Transaction Documents against any Grantor,
the exercise of remedies hereunder or thereunder and the giving or withholding
of any consent or approval hereunder or thereunder relating to any Collateral or
any Grantor’s obligations with respect thereto, (c) to agree that it shall not
take any action to enforce any provisions of this Agreement or any other Secured
Transaction Document against any Grantor, to exercise any remedy hereunder or
thereunder or to give any consents or approvals hereunder or thereunder except
as expressly provided in this Agreement or any other Secured Transaction
Document and (d) to agree to be bound by the terms of this Agreement and any
other Secured Transaction Documents.

 

SECTION 6.15       Reasonable Care. The Administrative Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Administrative Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Administrative Agent accords its own property.

 

SECTION 6.16       Delegation; Limitation. The Administrative Agent may execute
any of the powers granted under this Agreement and perform any duty hereunder
either directly or by or through agents or attorneys-in-fact, and shall not be
responsible to the Holders for the gross negligence or willful misconduct of any
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or willful misconduct.

 

SECTION 6.17       Reinstatement. The obligations of the Grantors under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Debtor or other Obligor in respect of
the Secured Obligations is rescinded or must be otherwise restored by any holder
of any of the Secured Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

[Signature Pages Follow]

  

 -24- 

 

  

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its authorized officer as of the date first above
written.

 



  RIMINI STREET, INC.

  

  By: /s/ Seth A. Ravin   Name: Seth A. Ravin   Title: Chief Executive Officer

 

[Signature Page to Security Agreement]

 

  

 

  



 

VICTORY PARK MANAGEMENT, LLC,

as Administrative Agent

  

  By: /s/ Scott Zemnick   Name: Scott Zemnick   Title: Manager

  

[Signature Page to Security Agreement] 

  

  

 

    

EXHIBIT I TO
SECURITY AGREEMENT

 

SECURITY AGREEMENT SUPPLEMENT, dated as of [___________], 201[_] (this “Security
Agreement Supplement”), made by [______________________], a [_______________]
(the “Additional Grantor”), in favor of Victory Park Management, LLC, as
Administrative Agent for the Secured Parties (in such capacity and together with
its successors and permitted assigns in such capacity, the “Administrative
Agent”). Capitalized terms not defined herein shall have the meaning assigned to
such terms in the Security Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Rimini Street, Inc., a Delaware corporation (“Debtor”), the holders
from time to time party thereto (together with their successors and assigns, the
“Holders”), and Victory Park Management, LLC, as Administrative Agent, have
entered into that certain Agreement Among Noteholders dated as of July 19, 2018
(as amended, restated, amended and restated, refinanced, replaced, supplemented
or otherwise modified from time to time, the “Agreement Among Noteholders”);

 

WHEREAS, Debtor has also entered into those certain Convertible Secured
Promissory Notes dated as of July 19, 2018 (such Convertible Secured Promissory
Notes, as from time to time amended, supplemented, restated, modified, replaced
or refinanced in whole or in part, the “Notes”), among Debtor, as borrower, and
the Holders.

 

WHEREAS, in connection with the Agreement Among Noteholders and the Notes, the
Debtor and certain Subsidiaries of the Debtor (other than the Additional
Grantor) have entered into that certain Security Agreement, dated as of July 19,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), in favor of the
Administrative Agent for the Secured Parties;

 

WHEREAS, the Agreement Among Noteholders and the Notes requires the Additional
Grantor to become a party to the Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this Security
Agreement Supplement in order to become a party to the Security Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.          SECURITY AGREEMENT. By executing and delivering this Security
Agreement Supplement, the Additional Grantor, as provided in Section 6.12 of the
Security Agreement, hereby becomes a party to the Security Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor thereunder. In
furtherance of the foregoing, as security for the payment in full when due
(whether at the stated maturity, by acceleration or otherwise) and the
performance of the Secured Obligations, the Additional Grantor hereby pledges to
the Administrative Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, and hereby grants to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Additional Grantor’s right, title and interest
in, to and under all of its Article 9 Collateral and all of the Pledged
Collateral of such Additional Grantor, whether now owned or at any time
hereafter owned or acquired by such Additional Grantor or in which such
Additional Grantor now has or at any time in the future may own or acquire any
right, title or interest. The information set forth in Annex 1-A is hereby added
to the information set forth in Schedules [_____]1 to the Security Agreement.
The Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 3.02 of the Security
Agreement is true and correct on and as the date hereof (after giving effect to
this Security Agreement Supplement) as if made on and as of such date.

 



 



1        Refer to each Schedule which needs to be supplemented. 

 

  

 

   

2.          GOVERNING LAW. THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF DELAWARE.

 

IN WITNESS WHEREOF, the undersigned has caused this Security Agreement
Supplement to be duly executed and delivered by its authorized officer as of the
date first above written.

 

  [NAME OF GRANTOR]       By:       Name:     Title:

 

Exhibit I-2 

 

   

EXHIBIT II

TO SECURITY AGREEMENT

 

[RESERVED]

  

  

 

   

EXHIBIT III
TO SECURITY AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of [__________], 201[_] (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Victory Park
Management, LLC, as Administrative Agent for the Secured Parties (in such
capacity and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).

 

WHEREAS, Rimini Street, Inc., a Delaware corporation, and certain other Grantors
are party to a Security Agreement, dated as of July 19, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the other
grantors party thereto and the Administrative Agent, pursuant to which the
Grantors granted a security interest to the Administrative Agent in the Patent
Collateral (as defined below) and are required to execute and deliver this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION. 1.         Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.          Grant of Security Interest

 

As collateral security for the payment in full when due (whether at the stated
maturity, by acceleration or otherwise) and performance of the Secured
Obligations, each Grantor hereby pledges to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest in, all right, title
or interest in or to any and all of the following assets and properties (other
than Excluded Assets) now owned or at any time hereafter owned or acquired by
such Grantor or in which such Grantor now has or at any time hereafter owned or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may own or acquire any right, title, or interest (collectively, the
“Patent Collateral”):

 

(i)          (a) all letters patent of the United States in or to which any
Grantor now or hereafter owns or acquires any right, title or interest, all
registrations and recordings thereof, and all applications for letters patent of
the United States, including registrations, recordings and pending applications
in the USPTO including any of the foregoing listed in Schedule A; and (b) all
reissues, continuations, divisions, continuations-in-part, renewals,
improvements or extensions thereof, and the inventions disclosed or claimed
therein, including the right to make, use and/or sell the inventions disclosed
or claimed therein, including any of the foregoing listed in Schedule A;

  

  

 

   

(ii)         any written agreement, now or hereafter in effect, granting to any
third party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, is in existence, or granting to any Grantor any right to make, use or
sell any invention on which a Patent, now or hereafter owned by any third party,
is in existence, and all rights of any Grantor under any such agreement; and

 

(iii)        to the extent not otherwise included, all additions, improvements,
Proceeds, products, accessions, rents, profits, renewals, extensions, rights to
sue or otherwise recover for infringements or other violations thereof of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing throughout
the world.

 

SECTION 3.          Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4.          Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF DELAWARE.

 

SECTION 5.          Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

  

Exhibit III-2 

 

   

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  [NAME OF GRANTOR]       By:       Name:     Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

  

Exhibit III-3 

 

  

  VICTORY PARK MANAGEMENT, LLC,   as Administrative Agent       By:      
    Name:         Title:

 

Exhibit III-4 

 

  

SCHEDULE A

to

PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title Application No. Filing Date Patent No. Issue Date                        
                         

 

Exhibit III-5 

 

   

EXHIBIT IV

TO SECURITY AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of [__________], 201[_] (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Victory Park
Management, LLC, as Administrative Agent for the Secured Parties (in such
capacity and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).

 

WHEREAS, Rimini Street, Inc., a Delaware corporation, and certain other Grantors
are party to a Security Agreement, dated as of July 19, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) between each of the Grantors and the other
grantors party thereto and the Administrative Agent, pursuant to which the
Grantors granted a security interest to the Administrative Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.          Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.          Grant of Security Interest

 

SECTION 2.1           As collateral security for the payment in full when due
(whether at the stated maturity, by acceleration or otherwise) and performance
of the Secured Obligations, each Grantor hereby pledges to the Administrative
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in, all right, title or interest in or to any and all of the following assets
and properties (other than Excluded Assets) now owned or at any time hereafter
owned or acquired by such Grantor or in which such Grantor now has or at any
time hereafter owned or acquired by such Grantor or in which such Grantor now
has or at any time in the future may own or acquire any right, title, or
interest (collectively, the “Trademark Collateral” (which shall not include any
Excluded Assets)):

 

(i)          (a) all trademarks, service marks, trade names, corporate names,
trade dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter owned, adopted or acquired, all
registrations and recordings thereof, in each case subject to the laws of the
United States, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO or any similar offices in any state of the United States or any
political subdivision thereof, and all extensions or renewals thereof, as well
as any unregistered trademarks and service marks used by a Grantor, including
the United States registered or applied for Trademarks listed in Schedule A; and
(b) all goodwill connected with the use of and symbolized thereby;

  

  

 

   

(ii)         any written agreement, now or hereafter in effect, granting to any
third party any right to use any Trademark now or hereafter owned by any Grantor
or that any Grantor otherwise has the right to license, or granting to any
Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of any Grantor under any such agreement; and

 

(iii)        to the extent not otherwise included, all additions, improvements,
Proceeds, products, accessions, rents, profits, renewals, extensions, rights to
sue or otherwise recover for infringements or other violations thereof of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing throughout
the world.

 

SECTION 2.2           Certain Limited Exclusions. Notwithstanding anything
herein to the contrary, in no event shall the Trademark Collateral include or
the security interest granted under Section 2.1 hereof attach to any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

 

SECTION 3.          Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4.          Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.

  

Exhibit IV-2 

 

   

SECTION 5.          Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

  

Exhibit IV-3 

 

   

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  [NAME OF GRANTOR]       By:       Name:     Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

  

Exhibit IV-4 

 

   

  VICTORY PARK MANAGEMENT, LLC,   as Administrative Agent       By:      
     Name:          Title:

 

Exhibit IV-5 

 

   

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

Serial No. Filing Date Registration No. Registration Date                      
                           

 

Exhibit IV-6 

 

   

EXHIBIT V

TO SECURITY AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of [__________], 201[_] (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Victory Park
Management, LLC, as Administrative Agent for the Secured Parties (in such
capacity and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).

 

WHEREAS, Rimini Street, Inc., a Delaware corporation, and certain other Grantors
are party to a Security Agreement, dated as of July 19, 2018 (as it amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the other
grantors party thereto and the Administrative Agent, pursuant to which the
Grantors granted a security interest to the Administrative Agent in the
Copyright Collateral (as defined below) and are required to execute and deliver
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

 

SECTION 1.          Defined Terms

 

Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.

 

SECTION 2.          Grant of Security Interest

 

As collateral security for the payment in full when due (whether at the stated
maturity, by acceleration or otherwise) and performance of the Secured
Obligations, each Grantor hereby pledges to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest in, all right, title
or interest in or to any and all of the following assets and properties (other
than any Excluded Assets) now owned or at any time hereafter owned or acquired
by such Grantor or in which such Grantor now has or at any time hereafter owned
or acquired by such Grantor or in which such Grantor now has or at any time in
the future may own or acquire any right, title, or interest (collectively, the
“Copyright Collateral”):

 

(i)          (a) all copyright rights in any work subject to the copyright laws
of the United States, whether as author, assignee, transferee or otherwise
including any of the United States registered or applied for Copyrights listed
in Schedule A, and (b) all registrations and applications for registration of
any such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
USCO, including any of the foregoing listed in Schedule A;

  

  

 

  

(ii)         any written agreement, now or hereafter in effect, (i) granting any
use right to any third party under any Copyright now or hereafter owned by any
Grantor or that such Grantor otherwise has the right to license, or (ii)
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement,
including the exclusive Copyright Licenses granted to any Grantor listed in
Schedule A; and

 

(iii)        to the extent not otherwise included, all additions, improvements,
Proceeds, products, accessions, rents, profits, renewals, extensions, rights to
sue or otherwise recover for infringements or other violations thereof of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing throughout
the world.

 

SECTION 3.          Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Security Agreement, and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Administrative Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4.          Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.         

 

SECTION 5.          Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

  

Exhibit V-2 

 

   

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

  [NAME OF GRANTOR]       By:       Name:     Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

  

Exhibit V-3 

 



 

  VICTORY PARK MANAGEMENT, LLC,   as Administrative Agent       By:      
     Name:          Title:

  

Exhibit V-4 

 

   

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title Application No. Filing Date Registration No. Registration Date            
                                     

  

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright License Name of Licensor Registration Number of
underlying Copyright                              

 

Exhibit V-5 

 